DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 3, 5, 11-15, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2020/0295896).                                                                                                                                                      a)	Regarding claim 1, Xiong et al disclose a method for wireless communications at a base station (Fig. 1), comprising:
identifying a set of synchronization signals for a synchronization signal block (705 in Fig. 16; Pub [0002], [0025], [0169]);
             selecting a respective waveform for each synchronization signal of the set of synchronization signals, the respective waveform selected from a set of waveforms comprising waveforms configured to have having a peak to average power ratio below a threshold (710 in Fig. 16; Pub [0029], [0170], DFT-S-OFDM has lower PAPR); and
transmitting the synchronization signal block including the set of synchronization signals using the determined respective waveforms (710 in Fig. 16; inherent feature).                                              b)	Regarding claim 29, Xiong et al disclose an apparatus for wireless communications at a base station (Fig. 1), comprising: a processor (205 in Fig. 2), memory coupled with the processor (220; Pub [0059-0060]); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a set of synchronization signals for a synchronization signal block (705 in Fig. 16; Pub [0002], [0025], [0169]); 
select a respective waveform for each synchronization signal of the set of synchronization signals, the respective waveform selected from a set of waveforms comprising waveforms configured to have a peak to average power ratio below a threshold (710 in Fig. 16; Pub [0029], [0170], DFT-S-OFDM has lower PAPR); and 

identifying a primary synchronization signal of the set of synchronization signals (Fig. 8); and       
determining a sequence of a set of sequences for the primary synchronization signal, wherein the sequence indicates the respective waveform for a secondary synchronization signal of the set of synchronization signals or a physical broadcast channel of the synchronization signal block (Pub [0146-0147]).                                                                                                                                    d)	Regarding claim 3, Xiong et al disclose the method of claim 2, wherein the set of sequences comprises one sequence or more than three sequences (Fig. 8).                                                     e)	Regarding claim 5, Xiong et al disclose the method of claim 1, further comprising:  
identifying a secondary synchronization signal of the set of synchronization signals (Fig. 8, 10); and 
determining the respective waveform for the secondary synchronization signal, wherein the respective waveform comprises a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (Pub [0029]).                                                                                f)	Regarding claim 11, Xiong et al disclose the method of claim 1, further comprising: multiplexing a demodulation reference signal (DMRS) for a physical broadcast channel with a secondary synchronization signal of the set of synchronization signals according to a DMRS pattern, wherein the DMRS pattern indicates a set of multiple contiguous resource elements for 
determining a waveform for a physical broadcast channel of the synchronization signal block, wherein the waveform comprises a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (710 in Fig. 16; Pub [0029]).                               h)	Regarding claim 13, Xiong et al disclose the method of claim 1, further comprising: performing a discrete Fourier transform spreading operation on the synchronization signal block to generate a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform of the synchronization signal block (Fig. 9, Pub [0147-0149]).                                                                                                                                                                              i)	Regarding claim 14, Xiong et al disclose the method of claim 13, wherein a secondary synchronization signal of the set of synchronization signals is multiplexed with a physical broadcast channel of the synchronization signal block (Pub [0004-0005]).                                                        j)	Regarding claim 15, Xiong et al disclose the method of claim 1, further comprising: 
identifying a physical broadcast channel of the synchronization signal block (Fig. 10); 
identifying a demodulation reference signal (DMRS) for the physical broadcast channel (Fig. 10); and 
mapping the DMRS and the physical broadcast channel to one or more orthogonal frequency division multiplexing (OFDM) symbols of the synchronization signal block based at least in part on a DMRS pattern, wherein the DMRS pattern defines one or more sets of multiple contiguous resource elements for placement of the DMRS (Fig. 9; Fig. 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2020/0295896) in view of Akkarakaran et al (US 2018/0287840).                                                                                                                              a)	Regarding claim 22, Xiong et al disclose a method for wireless communications, comprising: 
identifying a set of synchronization signals for a synchronization signal block (705 in Fig. 16; Pub [0002], [0025], [0169]);
             selecting a respective waveform for each synchronization signal of the set of synchronization signals, the respective waveform selected from a set of waveforms comprising waveforms configured to have having a peak to average power ratio below a threshold (710 in Fig. 16; Pub [0029], [0170], DFT-S-OFDM has lower PAPR); and 

Xiong et al disclose SSB patterns and design for lower PAPR transmission at a base station. Xiong et al did not explicitly teach an user equipment (UE) for receiving and processing the SSB with lower PAPR. 
However, Akkarakaran et al disclose a method for wireless communications at a user equipment (UE) (106 in Fig. 1), comprising: monitoring resources for a synchronization signal block from a base station (1302 in Fig. 13; Pub [0122]), the synchronization signal block comprising a set of synchronization signals (406 in Fig. 4; Pub [0024], [0082); determining a respective waveform for each synchronization signal of the set of synchronization signals, (1304 in Fig. 13); and decoding one or more synchronization signals of the set of synchronization signals based at least in part on the monitoring and the determined respective waveforms (1306 in Fig. 13; Pub [0123]). A reverse process is well known and commonly applied between a transmitter and receiver wireless communication system. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the SSB patterns and design for lower PAPR transmission at a base station of Xiong et al and the receiving/decoding at an user equipment of Akkarakaran et al.  By doing so, sufficiently decode the SSB in a receiver system.                                                                                                                                      b)	Regarding claim 30, Xiong et al disclose an apparatus for wireless communications at a base station (Fig. 1), comprising: a processor (205 in Fig. 2), memory coupled with the processor (220; Pub [0059-0060]); and instructions stored in the memory and executable by the processor to cause the apparatus to: 

select a respective waveform for each synchronization signal of the set of synchronization signals, the respective waveform selected from a set of waveforms comprising waveforms configured to have a peak to average power ratio below a threshold (710 in Fig. 16; Pub [0029], [0170], DFT-S-OFDM has lower PAPR); and 
transmit the synchronization signal block including the set of synchronization signals using the respective waveforms (710 in Fig. 16; inherent feature).
Xiong et al disclose SSB patterns and design for lower PAPR transmission at a base station. Xiong et al did not explicitly teach an user equipment (UE) for receiving and processing the SSB with lower PAPR. 
However, Akkarakaran et al disclose an apparatus for wireless communications at a user equipment (UE) (106 in Fig. 1) to: monitor resources for a synchronization signal block from a base station (1302 in Fig. 13; Pub [0122]), the synchronization signal block comprising a set of synchronization signals (406 in Fig. 4; Pub [0024], [0082); determine a respective waveform for each synchronization signal of the set of synchronization signals, (1304 in Fig. 13); and decode one or more synchronization signals of the set of synchronization signals based at least in part on the monitoring and the determined respective waveforms (1306 in Fig. 13; Pub [0123]). A reverse process is well known and commonly applied between a transmitter and receiver wireless communication system. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the SSB patterns and design for 
c)	Regarding claim 23, Xiong et al disclose the method of claim 22, further comprising:      
identifying a primary synchronization signal of the set of synchronization signals (Fig. 8); and       
determining a sequence of a set of sequences for the primary synchronization signal, wherein the sequence indicates the respective waveform for a secondary synchronization signal of the set of synchronization signals or a physical broadcast channel of the synchronization signal block (Pub [0146-0147]).                                                                                                                                   d)	Regarding claim 25, Xiong et al disclose the method of claim 22, further comprising: 
identifying a demodulation reference signal (DMRS) for a physical broadcast channel multiplexed with a secondary synchronization signal of the set of synchronization signals based at least in part on a DMRS pattern, wherein the DMRS pattern indicates a set of multiple contiguous resource elements for placement of the DMRS (Pub [0144-0146], [0172]). 
e)	Regarding claim 26, Xiong et al disclose the method of claim 22, further comprising: 
             identifying a secondary synchronization signal of the set of synchronization signals (Fig. 8 and 10); and         
             determining the respective waveform for the secondary synchronization signal, wherein the respective waveform comprises a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (Pub [0029]). 
f)	Regarding claim 27, Xiong et al disclose the method of claim 22, further comprising: determining a waveform for a physical broadcast channel of the synchronization signal block, 
g)	Regarding claim 28, Xiong et al disclose the method of claim 22, further comprising: identifying a demodulation reference signal (DMRS) for a physical broadcast channel of the synchronization signal block based at least in part on a DMRS pattern, wherein the DMRS pattern defines one or more sets of multiple contiguous resource elements for the DMRS (Fig. 9, 10, Fig. 16).

Allowable Subject Matter
Claims 4, 6-10, 16-21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
February 18, 2021
/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632